The opinion of the court was delivered by
Collins, J.
Support for the ordinance upon which the plaintiff in error relies is first sought in an act of the legislature entitled “An act relating to the office of receiver of taxes and treasurers in cities of this state,” approved March 31st, 1897 {Pamph. L., p. 142), which provides as follows:
“In any city of this state where the office of receiver of taxes and treasurer are by law or charter held for an indefinite *623term, it shall be lawful for the board of aldermen or common council to fix, by ordinance, a definite term, not exceeding five years, for such offices, and when so fixed, the appointees shall hold offices until the expiration of the term so fixed, except for cause and after a hearing given upon charges preferred.”
This statute is plainly a regulation by special law of the internal affairs of the cities affected, and therefore is violative of paragraph 2 of section 7 of article IV. of the constitution. Nothing need be added to what was said in the Supreme Court on this subject.
Failing legislative sanction, the ordinance is exploited as a contract, but here it runs counter to the express provision of the city charter, that the term of the office in controversy is to be held at the pleasure of the common council. The matter is not one of contract, but one of law. The precise question involved has already been decided in Mathis v. Rose, 35 Vroom 45, affirmed Ibid. 726. The opinion of Mr. Justice Van Syckel, read for the Supreme Court in that case and adopted as the opinion of this court, is discriminating and exhaustive and cites all pertinent authorities. It points out the distinction in municipal ordinances between those passed under a delegation of legislative power, and those merely administrative. An example of the former type, as affecting tenure of office, will be found in the recent decision of Bohan v. Weehawken, ante p. 490. No elaboration of these cases is necessary.
The judgment of the Supreme Court will be affirmed.
For affirmance—The Chancellor, Dixon, Collins, Garretson, Bogert, Krueger, Hendrickson, Adams, VredenBURGH, VOORI-IEES. 10.
For reversal—None.